Citation Nr: 0525135	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression (claimed 
as secondary to hepatitis C).

3.  Entitlement to service connection for Meniere's disease 
(claimed as vertigo and an ear condition).

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for a bladder disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 30, 1969, to 
August 18, 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2002 rating decision (released in November 2002) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

An additional issue, as to whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a right hand and arm disorder, is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent medical evidence of record does not demonstrate 
that hepatitis C manifested in or is etiologically related to 
active service.


3.  The veteran does not currently have a service-connected 
disease or injury.

4.  Competent medical evidence of record does not indicate 
that depression manifested in or is etiologically related to 
active service; nor does competent medical evidence show that 
it was caused by a service connected disability.

5.  Competent medical evidence of record does not show that 
Meniere's disease (claimed as vertigo and an ear condition) 
manifested in or within an applicable presumptive period 
after active service; nor is it otherwise etiologically 
related to active service.

6.  In February 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that requested the withdrawal of his appeal for 
service connection for a prostate disorder.

7.  In February 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that requested the withdrawal of his appeal for 
service connection for a bladder disorder.

8.  In February 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that requested the withdrawal of his appeal for 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Depression was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004). 

3.  Meniere's disease (claimed as vertigo and an ear 
condition) was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

4.  For the claim of entitlement to service connection for a 
prostate disorder, the appellant has met the criteria for 
withdrawal of a Substantive Appeal.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).

5.  For the claim of entitlement to service connection for a 
bladder disorder, the appellant has met the criteria for 
withdrawal of a Substantive Appeal.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).

6.  For the claim of entitlement to service connection for 
hypertension, the appellant has met the criteria for 
withdrawal of a Substantive Appeal.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the Claims for Service Connection for Hepatitis C, 
Depression (Claimed as Secondary to Hepatitis C), and 
Meniere's Disease (Claimed as Vertigo and an Ear Condition)

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002, 
July 2003, and April 2005 letters from the RO to the veteran 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertains to 
his claim.  (The June 2002 and July 2003 letters provided 
information in compliance with the first three elements of 
requisite notice, while the April 2005 letter specifically 
addressed the fourth and final element of requisite notice.  
In addition, the RO sent the veteran a development letter in 
July 2002 that was specific to his hepatitis C claim, 
requesting additional information regarding his likely risk 
factors for exposure.)  

The Board acknowledges that fully compliant VCAA notice was 
only provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of the aforementioned 
VCAA letters was provided to the veteran in April 2005, but 
he did not respond or provide any additional evidence to the 
RO for review thereafter.  Thus, the RO then proceeded to 
appropriately transfer his appeal to the Board in July 2005.  
Under these circumstances, the Board finds that the veteran 
suffered no prejudice as a result of his untimely VCAA 
notice, and that the notification requirements of the VCAA 
were met in this case.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated with 
the claims file, as are all available treatment records 
identified by the veteran, and a transcript of his hearing 
before the Board in February 2005.  The veteran indicated on 
his May 2002 claim form that he received treatment at the VA 
Medical Centers (VAMCs) in LaJolla, California, beginning 
around May 1999, and in Oakland, California, beginning around 
November 1993.  Records from the VAMC in LaJolla, dated from 
approximately August 1996 to May 2002, are now contained in 
the claims file.  The VAMC in Oakland, however, reported to 
the RO in August 2002 that it had no records on file for the 
specified time frame.  

The Board notes that in July 2005, the RO associated with the 
claims file a new problems sheet from the LaJolla VAMC which 
lists the veteran's currently treated disorders.  This sheet 
was not addressed in a supplemental statement of the case 
prior to the RO's transfer of this appeal to the Board.  With 
respect to the effect of the submission of evidence to the 
Board not previously considered by the RO, the Board consults 
38 C.F.R. § 20.1304 (c), effective October 4, 2004.  Any 
pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
In the present case, the Board does not consider the evidence 
to be pertinent, as it merely duplicates prior VA treatment 
notes of record that list the veteran's current diagnoses.  
And, in this case, the Board finds that the element of 
current disability (or at least a current diagnosis) is in 
fact already established via the information contained in the 
veteran's earlier VA treatment records.  Thus, a waiver need 
not be solicited at this time, and the Board can, therefore, 
consider this evidence without further RO consideration.

The Board does recognize that the VCAA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  In this case, however, a VA examination was not 
provided for the claims decided herein.  The Board finds that 
a current VA examination is not indicated at this time, 
because there is no documentation of a chronicity of 
complaints, or of manifested symptomatology, diagnosis, or 
treatment attributable to hepatitis C, depression, or vertigo 
or a related ear disorder either in service or in the years 
immediately after the veteran's discharge in August 1969.  
Instead, the medical evidence only shows initial diagnosis of 
the claimed disorders decades later.  As such, any opinion 
obtained after current medical examination would necessarily 
be speculative, and based entirely on the veteran's own 
history of symptomatology.  See 38 C.F.R. § 3.159(c)(4) 
(2004). 

At this time, neither the veteran nor his representative has 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide these claims.  The 
Board is aware that the veteran mentioned some possibly 
additional outstanding VA treatment records at his February 
2005 hearing before the Board, but he described these records 
as possibly dating back within a few years prior to the 
records that are already on file, beginning in 1996.  The 
Board notes that the problem in this case is a lack of in-
service medical documentation in 1969, or in the years 
immediately thereafter, of any record of complaints, 
symptoms, diagnoses, or treatment related to the veteran's 
claimed hepatitis C, depression, and Meniere's disease; 
again, current disability is not at issue.  Thus, the Board 
finds that additional development to obtain such additional 
records of treatment, if extant, is not necessary, because 
there is no reasonable possibility that these records could 
serve to competently establish the development of the claimed 
disorders in or immediately after service.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2004).  

Therefore, in light of all of the above, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The veteran claims entitlement to service connection for 
hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.

The veteran also claims that his depression was caused by his 
hepatitis C.  A disorder that is proximately due to or the 
result of another service-connected disease or injury also 
warrants service connection.  38 C.F.R. § 3.310(a) (2004).  
Under applicable law, a claim for service connection may be 
granted on a secondary basis if sufficiently shown to be 
related to another, previously service-connected disability.  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis of the Claims 

With respect to these claims, the Board notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including the contentions of the 
veteran and his representative, service medical records, and 
VA medical reports dated from approximately August 1996 to 
July 2005.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

The veteran served on active duty from April 1969 to August 
1969, which was mostly comprised of Basic Training.  The 
veteran relates that he sustained injuries during his 
training that led to his currently diagnosed hepatitis C (and 
therefore depression) and to his Meniere's disease (claimed 
as vertigo and an ear condition).  

The veteran states that he may have developed hepatitis C 
from the needles used to give him shots and to take blood in 
service, because the needles may have been contaminated.  He 
believes that hepatitis C also could have developed from the 
blood he was exposed to during practice sessions with pugil 
sticks against other serviceman, daily over a two to three-
week period, because the practice led to both individuals 
suffering from cuts during these exercises.  He also 
testified that he does not have other common hepatitis C risk 
factors in his history, because of factors like he was always 
careful in sexual relationships, never used drugs, did not 
abuse alcohol, had no blood transfusions, and was not placed 
at risk in jobs after service (because even though he cut 
himself, he was not around others).  The veteran has also 
reported that he was only diagnosed with hepatitis C a few 
years ago.   

Again, the veteran does not really relate his depression to 
active service, but rather avers that the recent diagnosis of 
hepatitis C has caused him to go into a diagnosed depression.  

The veteran also believes that his Meniere's disease may have 
originated in service because he suffered many blows to the 
head during the training with the pugil sticks.  He also 
stated that one day during a rope climb in Basic Training, he 
fell over 20 feet, and although he was not unconscious, he 
was dizzy and had a bad headache well into the next day.  At 
his hearing the veteran indicated that he first experienced 
the symptoms of Meniere's disease in the 1989, but that he 
was really diagnosed and consistently treated beginning in 
the mid-1990's.   

The veteran states that he was never treated or admitted for 
the aforementioned in-service injuries, other than when he 
would occasionally visit a medical corpsman for a band-aid or 
aspirin.   

A review of the veteran's service medical records reveals 
that his service medical entry examination paperwork includes 
no documentation as to a history of hepatitis C, depression, 
or vertigo or any other similar ear disorder, or of anything 
beyond normal findings upon medical evaluation.  The 
remainder of the service medical records relate specifically 
to treatment of a preexisting right finger deformity, a 
condition that summarily led to the veteran's discharge from 
service after only four months of active duty.  His August 
1969 Medical Board Report (prepared for service discharge) 
largely addressed his right finger disorder, but also 
recorded that his PULHES profile contained a score of "1" 
for all categories except "U," where he received a 4 in 
light of his right finger disorder.  (The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina."  The remaining 
letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")  

After service, the record does not contain documented medical 
treatment for any disorder until the veteran's VA outpatient 
treatment at the VAMC in LaJolla.  As noted, the claims file 
does have his records for the period of August 1996 to May 
2002.  These records indicate treatment for cochlear 
Meniere's disease beginning in approximately May 1997, 
diagnosis and treatment of hepatitis C beginning in May 2000, 
and diagnosis and treatment of a depressive disorder, linked 
to medical illness and pain, in April 2001.  (Beyond this 
entry, there is no other medical evidence definitively 
addressing the etiology of these three disorders.)  The later 
July 2005 record from the VAMC in LaJolla confirms that the 
veteran's currently treated problems include hepatitis C, 
depressive disorder not otherwise specified (NOS), and 
cochlear Meniere's disease.  

The Board further notes that the veteran's VA treatment 
reports show that when he was first diagnosed with hepatitis 
C, he was asked to identify possible risk factors for 
exposure.  And, the veteran's report at that time, coincident 
to his diagnosis, provides a number of post-service risk 
factors that could be the cause of his hepatitis C (as 
opposed to his later statements of record, described above 
and mostly relayed at his February 2005 hearing before the 
Board).  To that end, an April 2001 note records that the 
veteran reported that in the 1970's, he fell through plate 
glass, and required a transfusion of four to five pints of 
blood.  He also noted that he may have been exposed to blood 
through teaching the air conditioning business, in showing 
students how to do the work, where both he and the students 
suffered cuts, from 1992 to 1993.  The VA practitioner also 
recorded additional risk factors of the veteran's status as a 
Vietnam era vet (although his service record reveals that he 
had no foreign service) and because of multiple sexual 
partners (although the veteran testified that he has been 
careful, and that his three wives have never been diagnosed 
with the disease).   

The Board finds that, based upon the record, presumptive 
service connection is not warranted for Meniere's disease 
(claimed as vertigo and an ear condition), as there is no 
evidence to establish that the condition manifested to a 
compensable degree within an applicable presumptive period 
after service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Moreover, even the veteran relates 
that his symptomatology did not begin until the 1980's.  
(Hepatitis C and depression are not included in the current 
list of diseases eligible for presumptive service connection 
under VA law.)

Additionally, the Board concludes that service connection is 
not warranted for hepatitis C, depression, or Meniere's 
disease (claimed as vertigo and an ear condition) on a direct 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The medical 
evidence of record does not include any report of treatment 
for the veteran's claimed in-service injuries, but does 
include a Medical Board Report at his discharge that 
specifically identifies only one chronic problem at that 
time: his right finger deformity.  Additionally, there is no 
record of treatment for any of these problems in the years 
immediately following the veteran's discharge (so as to at 
least suggest some continuity of symptomatology or chronicity 
of these problems).  The Board acknowledges that there are 
clearly current diagnoses of record for all three claimed 
disorders, but these diagnoses are simply too far removed 
from service.  Lastly, there is no medical evidence of record 
to relate any of these three problems to service, and as 
noted earlier, in the absence of any in-service treatment or 
other documentation to confirm in-service injury, any such 
opinion would be speculative, and therefore not competent 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Miller v. West, 11 Vet. App. 345, 348 (1998); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Black v. Brown, 5 Vet. 
App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Lastly, the veteran's claim that his currently diagnosed 
depressive disorder is the result of his hepatitis C does not 
warrant any further consideration at this time; the claim 
cannot be granted in light of the Board's above decision not 
to award service connection for the veteran's hepatitis C.  
[A service-connected disability is the necessary prerequisite 
for the award of secondary service connection for another 
claimed disorder.  See 38 C.F.R. § 3.310(a); Wallin v. West, 
11 Vet. App. 509, 512 (1998).]

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider the veteran's assertions that his current 
hepatitis C, depression, and cochlear Meniere's disease are 
etiologically related to service to be competent medical 
evidence in support of this appeal.

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against these three claims for service 
connection, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the Claims for Service Connection for a Prostate 
Disorder, a Bladder Disorder, and Hypertension

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a) (2004).  In 
a February 2005 writing submitted to the Board, the appellant 
withdrew his appeals for entitlement to service connection 
for a prostate disorder, a bladder disorder, and 
hypertension, and hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these three claims.  Accordingly, the Board does 
not have jurisdiction to review these matters on appeal, and 
so the claims will be dismissed without prejudice.




ORDER

Service connection for Hepatitis C is denied.

Service connection for depression (claimed as secondary to 
hepatitis C) is denied.

Service connection for Meniere's disease (claimed as vertigo 
and an ear condition)  is denied.

The appeal for entitlement to service connection for a 
prostate disorder is dismissed.

The appeal for entitlement to service connection for a 
bladder disorder is dismissed.

The appeal for entitlement to service connection for 
hypertension is dismissed.


REMAND

The Board finds that an additional claim, as to whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a right hand and arm 
disorder, must be remanded to the RO at this time.  A review 
of the claims file reveals that the veteran filed this claim 
in May 2002.  Then, in the October 2002 rating decision 
(issued in November 2002), the RO declined to reopen the 
claim.  In his December 2002 notice of disagreement he did 
not refer to the denial of his hand and arm claim.  However, 
subsequently, on his VA Form 9 Substantive Appeal, filed in 
May 2003, the Board finds that the veteran adequately 
expressed his disagreement with the RO's denial of this 
claim, so as to constitute an appropriate and timely filed 
notice of disagreement (NOD) as to the RO's prior unfavorable 
rating decision.  See 38 C.F.R. § 20.201 (2004).  It does not 
appear, however, that the RO issued a statement of the case 
(SOC) to the veteran on this matter prior to transferring his 
other six claims on appeal to the Board.  

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999) (where a claimant files an 
NOD and the RO has not issued an SOC, the matter must be 
remanded to the RO), in order to appropriately address the 
matter of whether new and material evidence has been received 
to reopen the claim for entitlement to service connection for 
a right hand and arm disorder.  The Board notes that, 
following his receipt of this SOC, the veteran or his 
representative must submit a timely substantive appeal in 
order for the Board to have complete jurisdiction over the 
claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.300 to 20.306 (2004).  Absent an NOD, an SOC, and 
a substantive appeal of record, the Board does not have such 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should provide the veteran and 
his representative with an SOC as to the 
matter of whether new and material 
evidence has been received to reopen the 
claim for entitlement to service 
connection for a right hand and arm 
disorder.  In the SOC, the RO should also 
advise the veteran and his representative 
of the laws and regulations pertinent to 
the claim, and apprise him of his 
appellate rights and responsibilities 
regarding the perfection of an appeal in 
this matter.

2.  If the veteran thereafter perfects a 
substantive appeal on this issue, the RO 
should then return the claims file to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


